Title: To Thomas Jefferson from Edmund Bacon, 25 December 1807
From: Bacon, Edmund
To: Jefferson, Thomas


                        
                            Sir
                            
                            Monticello 25th. December 1807.
                        
                        Inclosed is an account Given me by Mrs. Lewis for Turkys and Bacon. The Turkys she says Mr. Freman got &
                            the Bacon I got myself (at the same time I saw and account against You for Differant articles to the amount of about $135.
                            in that account was the 45 bushels oats I Got when you was heare which was the Largest article. the others was all such as
                            vigertables Got some by Mr. Lilly some by Mr. Freman and some by myself. Mrs. Lewis said she could Waite except the
                            inclosed untill you come home
                        The Hollowdays having this day began we are doing nothing My wirk are in the Garden at Present. I have cut
                            about 115 Cords Cole wood and I have Considard best to waite and Cut the balance in snows when we cant wirk in the Garden
                        I have a Beautiful Chance of young hogs. I have 65 pigs about 2 months old. I hope I shall Get you a Good
                            stock I have Killed 17 hogs which will navarage about 128 rownd. I have 5 more yet to Kill which will be about the same
                            weight. Mr. Randolph sent over a few days sence and Got both the horse’s we wirked in the waggon I suppose you Directed
                            him so to do We can share them—as we have mules enough. I dont recollect of nothing more at present but I am Sir yours
                            sincearely
                        
                            E Bacon
                            
                        
                    